Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with George Romanik on 09/30/2021.
The application has been amended as follows: 
Cancel Claim 9.
Claim 18, line 3, after “dispersing” and before “graphene”, insert “the partially oxidized”.
Claim 18, line 4, after “functionalizing the” and before “graphene”, insert “partially oxidized”.
Claim 18, line 4, after “adding” and before “alkoxysilanes”, insert “the”.
Cancel Claim 19.
Claim 20, line 2, after “layer of” and before “primer”, insert “the epoxy-based”.

Reasons for Allowance
The present claims are allowable over the “closest” prior art Pourhashem et al. (US 2018/0057696) for the following reasons:
Pourhashem discloses an anticorrosion coating comprising epoxy resin and nanoparticles such as graphene, graphene oxide, or quantum dots (Pourhashem Para 39). Pourhashem discloses the quantum dots may be graphene quantum dots (Pourhashem Para 12). Pourhashem discloses the quantum dots may be functionalized by mixtures of silanes such as 3-amino-propyl triethoxysilane and bis [3(triethoxysilyl)propyl]tetra sulfide (Pourhashem Para 34), thus meeting the limitation for silane. Pourhashem does not require or disclose the presence of chrome, and discloses the coating may comprise additional additives such as pigments and stabilizers (Pourhashem Para 33), which may be considered inhibitors. Pourhashem discloses 0.001 to 10 wt% (graphene) quantum dots (Pourhashem Para 12) such as 0.1 or 0.5 wt% (Pourhashem Para 47). Pourhashem discloses the quantum dots may be synthesized by top-down methods (Pourhashem Para 30-31).
Pourhashem does not disclose the partially oxidized graphene particles containing at least 5% oxygen; non-chromate inhibitors which comprise praseodymium, manganese, aluminum, a rare earth metal, or a combination thereof; or that the alkoxysilanes form a suspension, wherein a portion of the alkoxysilanes are hydrolyzed to include hydrolyzed alkoxy units that functionalize oxygen units on the partially oxidized graphene particles and terminal functional units of the portion of alkoxysilanes react with the epoxy- based primer by promoting covalent bonding and wherein excess alkoxysilanes remain in the suspension.
Thus it is clear that Pourhashem does not disclose or suggest the present invention.
Further, in light of Applicant’s amendment to Claim 3, the 35 USC 112(d) rejection of record is withdrawn.
Claims 1, 3, and 6 are allowable. Claims 7-8, 10-18, and 20, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions I, II, and III, as set forth in the Office action mailed on 10/30/2019, is hereby withdrawn and Claims 7-8, 10-18, and 20 are hereby rejoined and fully examined for patentability In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Given that Claims 7-8, 10-18, and 20 include all the limitations of allowable product Claim 1, it is noted that present Claims 7-8, 10-18, and 20 are allowable over the prior art for the same reasons set forth above
In light of the above, the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109.  The examiner can normally be reached on M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-

/BETHANY M MILLER/Examiner, Art Unit 1787 

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787